MEMORANDUM **
William Henry Price, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that prison officials impeded his access to the courts. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Ramirez v. Galaza, 334 F.3d 850, 853-54 (9th Cir.2003), and we affirm.
The district court properly dismissed the action because Price’s Third Amended Complaint failed to allege sufficient facts to show that Price suffered an actual injury as a result of the defendants’ conduct. See Lewis v. Casey, 518 U.S. 343, 348, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996) (explaining that “actual injury” is “actual prejudice with respect to contemplated or existing litigation, such as the inability to meet a filing deadline or to present a claim.”); see also Jones v. Cmty. Redev. Agency, 733 F.2d 646, 649 (9th Cir.1984) (explaining that a plaintiff must allege with at least some degree of particularity overt acts in which defendants engaged that support plaintiffs claim).
Price’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.